--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


LOAN AGREEMENT


 
WE, SUSAN ANDREA ALTAMIRANO CISNEROS, of legal age, married, with a Degree in
Business Administration, of this domicile, with Identity Card number
0501-1974-09899, acting in her capacity as General Proxy of the corporation
PRICESMART HONDURAS, S.A. DE C.V., domiciled at 100 Mts al Sur de CURN, El
Playón, San Pedro Sula, a corporation established by public deed number five,
before the Notary Carlos López Contreras, domiciled in Tegucigalpa, M.D.C., with
authorization number five hundred and forty-seven of the Honorable Supreme Court
of Justice, registered under number one thousand and fifty of the Bar of
Honduras in the city of San Pedro Sula, Department of Cortés, on February two,
nineteen hundred and ninety-nine, and registered under number five, of volume
two hundred and fifty-nine of the Book of Records of Corporate Merchants of the
Real Property and Trade Registry of San Pedro Sula and, on the other hand, Mrs.
MARIA DEL ROSARIO SELMAN-HOUSEIN LÓPEZ, of legal age married, with a Degree in
Law, Honduran and of this domicile, bearing Identity Card number
0501-1969-00100, appearing in her capacity as Executive President and General
Proxy of the Corporation known as BANCO DEL PAÍS, S.A., domiciled in San Pedro
Sula, Cortés, corporation established through a simultaneous establishment
according to Public Instrument authorized on July two, nineteen hundred and
ninety-two, before NAPOLEÓN HUMBERTO ZAVALA, which first certified copy is
registered under number FORTY-THREE (43) OF VOLUME ONE HUNDRED AND THIRTY-NINE
(139) of the Trade Registry book of San Pedro Sula, Cortés, which representation
I hereby certify with the First Certified copy of Public Instrument number
thirty-four (34), authorized by the Notary Julio César Melara Hernández, on
January ten, two thousand and eight, and which first certified copy is
registered under number SIXTY-TWO (62) of Volume FIVE HUNDRED AND THIRTY-THREE
(533) of the Book of Records of Corporate Merchants of San Pedro Sula, Cortés,
in which my capacity is indicated and in which it states that I have sufficient
powers to grant acts and deeds such as this one, freely and spontaneously state
the following: FIRST: GENERAL CONDITIONS OF THE LOAN AGREEMENT- Mrs. MARÍA DEL
ROSARIO SELMAN-HOUSEIN LOPEZ, in the capacity in which she is acting, States: To
have agreed along with the other appearing party, Mrs. SUSAN ANDREA ALTAMIRANO
CISNEROS, in her capacity as Legal Representative of PRICESMART HONDURAS, S.A.
de C.V., from here on in referred to as THE BORROWER, to celebrate, as we hereby
do celebrate, an open Loan Agreement for a Limited Sum and that both contracting
parties, in their areas of specialization, hereby freely establish and agree to
the content within the legally permitted limits, and thus subject to the
following and special conditions:  a) SUM: The Loan shall be for the sum of ONE
HUNDRED AND FOURTEEN MILLION LEMPIRAS (L114,000,000.00), plus interests,
commissions and other expenses that THE BORROWER must cover in accordance with
that stipulated in this Loan Agreement, which shall be paid in cash in the same
currenty and shall from here on in be referred to as THE LOAN.- b). TERM: The
Term of this loan shall be for FIVE (5) YEARS, starting as of the date of this
Agreement. c) DESTINATION – To replace a Bank Loan.- d) INTERESTS: THE BORROWER
hereby undertakes and is bound to pay, upon the expiration of this LOAN, the
total amount corresponding to an annual and variable interest rate  of ELEVEN
POINT TWENTY-FIVE PERCENT (11.25%), payable each month, and upon the expiration
of the obligation. The interests shall be calculated under the variable rate
System, such rate shall be periodically reviewed and established by the
administration of THE BANK, providing thirty (30) day notice to THE BORROWER,
which shall be bound to pay the new rate as of the date that the administrative
provision of THE BANK to increase or reduce such, becomes effective, a condition
that is expressly, irrevocably and unconditionally accepted by THE BORROWER. In
the event of a delayed payment, THE BORROWER shall pay THE BANK and additional
FOUR PERCENTAGE POINTS (4.00%) on the interest rate that is in effect, without
this constituting an extension of the term and without prejudice to the other
legal effects of the delinquent payment.- It is understood that the loan or
financing referred to in this document, may contain obligations in national
currency or foreign currency, the latter of which shall be agreed on in
accordance with the exchange rate that is in effect at the time that the
transaction is performed, always in accordance with the authorized loan.- e) THE
BORROWER hereby undertakes and is bound to make the payments corresponding to
principal, interests or expenses, directly to the Bank, through deposits to the
accounts that it holds with the Bank in the stipulated method and terms. – f)
THE BORROWER authorizes the lending Bank to debit from its accounts that which
is necessary to pay for the direct and indirect obligations that are due by the
borrower, as well as in the event of noncompliance or delinquency of its
obligations with the Bank, and therefore THE BORROWER hereby expressly
authorizes the Bank to perform such debits so as to use and make all those sums
deposited in the deposit accounts it holds with the Bank available, in the
understanding that it hereby holds the Bank harmless of any responsibility for
claims against such due to the issuance of checks or any other security charged
on any of its checking accounts, when the funds contained in such are
insufficient or are exhausted by virtue of any withholding, charge or debit
performed by the Bank, whereby the Borrower hereby expressly waivers every type
of judicial or extrajudicial claim against the Bank for such concept and
expressly holds the Bank harmless of all types of responsibilities as a
depositary or drawee, as appropriate; g) For the effects of this Agreement, the
specific or general Statement, certified by the Accountant of the Bank, shall
attest to the establishment of the resulting balance that is owed by the
Borrower, acknowledging such with the category granted by Section 884 of the
Code of Commerce of Honduras and 166 of the Law on the Institutions of the
Financial System and the Code of Civil Procedures that is in effect.- h) THE
BORROWER states and agrees that his nature as the Borrower, according to this
Agreement, shall be effective and valid throughout the time that commercial
relations or contractual obligations originating or derived from this Agreement,
between such Borrower and the Bank exist and that such capacity and contractual
relationship shall likewise continue to be in effect even during the periods or
extensions granted to the Borrower by the Bank on the grounds of the operations
performed or for any other cause, without the Borrower being for any reason able
to withdraw from such contractual relation or disown or deny its obligations,
even by virtue of the implicit or express extensions originating from or granted
on the grounds of the delay in payment of the Borrower that are linked with the
bank due to a causal relationship or exchange rate, including the novation of
the obligation or obligations or the total or partial modification of the
conditions, terms, interests or methods of the loan agreements or relationships,
suggested or originated between the Borrower and the Bank, even though the owed
amount exceeds the limit of this Loan Agreement, that only refers to the capital
or principal, whereby it includes all its attachments, interests and expenses in
which the Bank incurs to achieve its fulfillment in its claim. – i) The right
reserved by THE BANK to reduce or temporarily or definitely, partially or
totally, suspend this Loan without any responsibility whatsoever, when in the
opinion of THE BANK a justified motive exists to do so is hereby agreed and
accepted, and the parties likewise agree that the obligations undertaken by THE
BORROWER in this document do not imply an obligation for THE BANK to grant loans
or perform any of the transactions indicated or involved in this Loan, when a
justified reason exists for such; Noncompliance of any of the obligations
undertaken in this Agreement by THE BORROWER or in the event that a formal
proceeding is filed against such Borrower by third parties and that in the
opinion of THE BANK this should endanger the recovery of the loan, or upon the
existence of a material adverse change in the business of THE BORROWER or in its
operational or financial situation and that in the reasonable opinion of THE
BANK would prevent the normal course of its operations and thus prevent the
Borrower from fulfilling its loan obligations, shall empower THE BANK to declare
the obligations to have expired in advance and to require the payment of the
owed sum in addition to the expenses and charges that can be legally required;
k) The Borrower, in a reciprocal manner, shall manage the checking accounts,
savings accounts, time deposits and other accounts through The Bank, to
purchase, when it may require, foreign currency, whether directly from The Bank
or through the auction procedure pay its income, sales, production, import,
municipal and net worth taxes through the lender, perform all those active
transactions offered by The Bank as a loan facility, such as discounts on bank
notes or bonds; or any other service or transaction, such a trust, participation
certificates and trust certificates and, in short, require any other transaction
authorized by law, as appropriate.-     SECOND: STATEMENTS: THE BORROWER, with
the object of the issuance of this LOAN, states and grants the following
statements, which shall subsist throughout the time that this LOAN is in effect
and until the full payment of the balances, debts and other charges resulting
from such,  a) That THE BORROWER is sufficiently capable of granting this
instrument and subscribing the other documents that must be granted by virtue of
the LOAN, in accordance with the laws of the Republic of Honduras; b) That all
the assertions, documents, statements, reports and financial statements
formulated and submitted by THE BORROWER to THE BANK are correct and faithfully
describe the Financial situation of the businesses of THE BORROWER; c) That the
financial statements and balances submitted to THE BANK are precise and true and
have been prepared in accordance with the Generally Accepted Accounting
Principles and that no liability whatsoever exists, including contingent
liabilities or those of any other type, especially fiscal or tax obligations of
THE BORROWER corresponding to its businesses or operations applicable to its
assets, that are not refleced in the mentioned reports, financial statements and
balances; d) That this instrument constitutes a valid, legal, binding and
enforceable obligation in accordance with the terms expressed herein; e) That
THE BORROWER has complied with all of its existing contractual obligations; f)
That THE BORROWER needs no authorization whatsoever from third parties or any
state, municipal or other type of authority to enter into this loan agreement;
g) That no lawsuits, proceedings or investigations promoted by or before any
authority exists against THE BORROWER; h) That THE BORROWER is up to date on the
payment of tis taxes and is unaware of the existance or preparation of a claim
or process against such by the corresponding authority by such virtue; i) That
except for the obligations of THE BORROWER having a special privilege by virtue
of law, this oblgiation shall have a degree of priority equall to those of the
other common creditors of THE BORROWER.- THIRD: GENERAL OBLIGATIONS: As of the
date of this Agreement and until the pending balances have been fully cancelled
or paid up, THE BORROWER is hereby bound to fulfill the following obligations:
a) To pay the principal, interests, costs, commissions and any other cost
originating from this LOAN Agreement on the dates and in the manner set forth in
this instrument; b) To provide THE BANK, as soon as such is available, but under
no circumstance in a term exceeding one hundred and twenty (120) days starting
as of the end of the fiscal year of THE BORROWER, the balance sheet and other
financial statements of THE BORROWER prepared in accordance with the Generally
Accepted Accounting Principles and audited by an auditor acceptable to THE BANK;
d) To provide THE BANK, as soon as they are available, but under no circumstance
in a term exceeding forty-five (45) days as of the end of each of the three (3)
quarterly periods of THE BORROWER, the unaudited financial statements for each
of such quarters, prepared in accordance with the Generally Accepted Accounting
Principles, comparatively providing in each case the financial statements of the
previous year; e) To keep reliable, complete and legally valid accounting books,
in accordance with the Generally Accepted Accounting Principles, and to deliver
to THE BANK any information of an accounting or financial nature each time that
such is requested reasonably in advance by THE BANK; f) To be up to date on the
payment of its taxes, fees, contributions and other obligations existing in
favor of any state or municipal authority; g) To fully comply with all the laws,
regulations, orders, rulings and legal provisions of any type applicable to THE
BORROWER except in the event that; (1) The compliance of such is being disputed
in good faith and through the legally corresponding process and (2) That the
noncompliance due to such dispute does not give rise or may not give rise to an
adverse situation in the businesses, assets, operations, projections and
situation of THE BORROWER; h) To destine the funds disbursed by virtue of this
LOAN Agreement to the purpose stipulated in number II of this clause; i) j) To
undertake to fulfill all its existing contractual obligations while this
Agreement is in effect; k) To inform THE BANK in writing, without any delay, on
the current or foreseeable events that might put its financial stability at
risk, such as legal proceedings or others; l) To undertake to hold THE BANK, its
officers, employees and external advisors harmless of any responsibility not
originating from fraud or from the slightest fault of such arising before third
parties due to the celebration of this instrument; and m) THE BORROWER
undertakes to notify THE BANK in writing and in a detailed manner of the
existence of any event of noncompliance or expiration contained in number XII of
this clause within a maximum term of five (5) workdays as of the time that it
became aware of such.- FOURTH: OTHER AGREEMENTS: THE BORROWER shall bear all the
expenses, fees, taxes, rates, contributions and commissions arising from this
LOAN Agreement and those incurred in by THE BANK in collecting this debt,
including procedural and personal costs and even when as a general rule such
costs should not be imposed on THE BORROWER.- FIFTH: EVENTS OF NONCOMPLIANCE AND
EXPIRATION OF THE TERM: In the event that THE BORROWER should incur in any of
the events listed in the following as “events of noncompliance or expiration”,
THE BANK shall have the right to declare the early termination of the balance
owed by THE BORROWER and the payments shall be immediately required and paid,
and without requiring any notice, requirement or protest of any kind, to which
formalities THE BORROWER hereby providese its broadest waiver. All the expenses,
charges and fees caused by the noncompliance or expiration of the term shall be
exclusively born by THE BORROWER. The events of noncompliance or expiration are
the following: a) Upon the nonpayment of any of the payments of capital or
interests or the sums withdrawn in making use of this LOAN; b) If THE BORROWER
incurs in delinquency or a cause for expiration in any other obligation it has
with THE BANK; c) When THE BORROWER does not fulfill any of the obligations
contained in this clause or any other obligation established in this Agreement;
d) By error, deceitfulness, inaccuracy or noncompliance of any of the statements
contained in this clause; e) When THE BORROWER incurs in any cause of
noncompliance or expiration of the term in any other agreement and such
noncompliance produces the early termination of the undertaken obligations
producing a substantial change in or negatively affecting the assets,
businesses; f) By means of a judicial enforcement initiated by third parties or
by THE BANK against THE BORROWER; g) If the celebration of this LOAN Agreement
or any other obligation deriving from such constitutes a cause for noncompliance
and/or for the early termination of any other agreement subscribed by THE
BORROWER; h) If THE BORROWER should become insolvent, if a bankruptcy trial is
filed by its creditors or reductions in amount or extensions of time are granted
to such by its creditors; i) If the capital stated and verified in the balance
statement submitted for the purpose of this LOAN is reduced; j) In the event
that changes are produced in the shareholding of THE BORROWER that modify the
control structure existing on the date of this deed without the prior written
consent of THE BANK; k) Upon the occurrence of a situation that should
substantially negatively change or affect the assets and businesses; l) In the
event that this deed should for any reason lack or lose its enforceability; m)
In the event that this obligation does not have a degree of priority equal to
that of the other common creditors of THE BORROWER, except, for such effect,
those creditors holding a rank or category as a privileged creditor by virtue of
law; n) Due to the closure or sale of the company of which THE BORROWER is the
owner; ñ) Due to the fulfillment, by THE BORROWER, of any payment or indemnity
obligation imposed by a judicial sentence, arbitral award or by virtue of any
order from a competent authority; and o) Due to the noncompliance of any of the
stipulations listed or established in this document.-  SIXTH: WAIVERS: THE
BORROWER states, a) That since the rights that only look after the interests of
the relinquishing party may be waivered and since the waiver of such is not
prohibited in accordance with that stated in Section eleven (11) of the Civil
Code, in the event of a judicial claim on the grounds of the Loan Agreement
entered into through this document, such Borrower expressly waivers all the
formalities of the executive trial, especially the power to Object to exception
or defenses in the referred to trial, with the purpsoe that the Payment or
Auction Judgment, as appropriate, be pronounced with no further process; that in
the event of the enforcement of the Payment Judgment that is pronounced, the
BORROWER and THE BANK have agreed that the appraisal of the assets that are
sequestered on the grounds of such enforcement is carried out by an Expert,
which for such effect shall be officially appointed by the Jury; To likewise
expressly relinquish its right to contest the appointment of the expert as well
as the appraisal performed; once the corresponding appraisal has been performed,
the Auction of the sequestered properties, shall proceed; All the before stated
in agreement with that provided in Section 331 of the Constitution of the
Republic relating to Section 11 of the before cited Civil Code and Section 727
of the Code of Commerce; b) For all that relating to this LOAN Agreement, THE
BORROWER hereby expressly waivers its jurisdiction and submits to the
legislation, jurisdiction and competence of the Civil Court of San Pedro Sula,
Department of Cortés, Republic of Honduras; and c) THE BORROWER waives the
immunity it may have or could have to be judicially sued in any court or
tribunal of the Republic of Honduras.- SEVENTH: Mrs. SUSAN ANDREA ALTAMIRANO
CISNEROS , in her indicated capacity states:  That she designates the following
address for the effects of any requirement, notice or correspondence deriving
from the obligations undertaken in this Agreement: PRICESMART HONDURAS, S.A. DE
C.V., located at “100 Mts al Sur de CURN, El Playón, San Pedro Sula” with a copy
to Atul Patel, PriceSmart, Inc., 9740 Scranton Rd., San Diego, CA 92121, U.S.A.,
NINTH: That that stated by Mrs. MARIA DEL ROSARIO SELMAN-HOUSEIN LOPEZ, in the
capacity in which she is acting is true and to accepts each and every one of the
conditions and obligations established in this Loan Agreement.- In testimony
whereof, we the grantors sign this Agreement, on March sixteenth, two thousand
and TEN.


 
ID No.                                          


 
FOR BANCO DEL PAÍS S.A


 


ID. No. 0501-1974-09899


 
FOR THE BORROWER ACREDITADO


 
